UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAVINO DEL BENE U.S.A., INC.,

                        Plaintiff,
                                                                            ORDER
                -against-
                                                                      21 Civ. 1524 (PGG)
 MEDITERRANEAN SHIPPING COMPANY,
 S.A., MEDITERRANEAN SHIPPING
 COMPANY U.S.A., INC., and CURAVA
 CORPORATION,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for May 20, 2021 will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the access code

6212642. The press and public may obtain access to the telephone conference by dialing the same

number and using the same access code. The Court is holding multiple telephone conferences on this

date. The parties should call in at the scheduled time and wait on the line for their case to be called. At

that time, the Court will un-mute the parties’ lines. No later than Tuesday, May 18, 2021 at 5:00 p.m.,

the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be using to

dial into the conference so that the Court knows which numbers to un-mute. The email should include

the case name and case number in the subject line.

Dated: New York, New York
       May 17, 2021
